Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on July 21, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference discovered from the search of the U. S. examiner is WO 2016 210 221 A1.  This WO 2016 210 221 A1 describes a catalyst comprising a first layer that comprises a first refractory metal oxide component (that may optionally be activated alumina: please note claims 1, 6 and 7 in the English translation associated w/ this WO 2016 210 221 A1) and also a second layer that comprises a second refractory metal oxide component (that may optionally be a ceria-zirconia-alumina component: please note at least claims 1, 8 and 9 in the English translation associated w/ this WO 2016 210 221 A1).  Thus, at least claims 1, 6, 7, 8 and 9 in the English translation of this WO 2016 210 221 A1 seems to describe the particular alumina-ceria-zirconia component and also the alumina component set forth in at least the Applicants’ independent claim 1 as a contemplative and possible embodiment.  However, the U. S. examiner will not offer any 103 rejections against any of the Applicants’ claims based on the teachings provided in this WO 2016 210 221 A1 reference for at least two reasons: (i) the Applicants’ specification in paragraph number 22 seem to urge advantages and benefits ascribed to the Applicants’ invention, such as the ability to rapidly implement oxygen storage/release and maintain oxygen concentration at a constant level even under conditions when the A/F ratio varies, and (generally speaking) showings of advantages and unexpected benefit trump and overcome obviousness-based rejections, and (ii) the Applicants’ independent claim 1 is directed to a “monolithic substrate” that comprises the alumina-ceria-zirconia component and also the alumina component, which is not taught or suggested by these discussed claims 1, 6, 7, 8 and 9 in this WO 2016 210 221 A1.  The U. S. examiner is interpreting the Applicants’ claimed use of the phrase “monolithic substrate” to mean to its standard and classic meaning of referring to a carrier or support framework type physical structure onto which catalytic materials are deposited or supported.  In contrast, claims 1, 6, 7, 8 and 9 in this WO 2016 210 221 A1 allude to the provision of their alumina-ceria-zirconia and also alumina components as being part of a catalytic material (that is deposited or washocated onto a carrier) – but they are not described as being part of a “monolithic substrate” (i. e. a carrier or support framework structure, per se) as embraced in the scope of the Applicants’ independent claim 1.  For, at least these reasons, the U. S. examiner will not offer any 102 or 103 rejections based on the teachings provided in this WO 2016 210 221 A1 reference (or any of the other less-relevant art of record).
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
EP 1 287 876 A2; US 2013/0108530 A1 and also US 2012/0180464 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736